DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office action is responsive to the Amendments/Remarks of 03/17/2021. As directed by the amendment: claims 1 and 11 have been amended, and claims 3, 13 and 21 have been cancelled previously. Thus, claims 1-2, 4-12 and 14-20 are currently pending in this application.
Claim Objections
3.	Claims 1-2, 4-12 and 14-20 are objected to because of the following informalities:  
In claim 1, line 19: “from a point of minimum” should be changed to -- from the point of minimum--.
In claim 11, line 22: “from a point of minimum” should be changed to -- from the point of minimum--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the bending displacement" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the bending displacement" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8.	Claim(s) 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (Patent No.: US 5,088,904) in view of Biasi et al. (hereinafter “Biasi”) (Pub. No.: US 2016/0158437 A1).
Regarding claims 1 and 11, Okada discloses a linear peristaltic pump (pumping apparatus 1, as presented in Paragraph [0041]) comprising: 
a housing (body 12, see column 3 lines 7-15) that includes a cover (cover portion CP which is defined by the tube mounting plate 18, as detailed in column 3 lines 12-18 and seen immediately below); 
a camshaft (drive shaft 26, as discussed in column 4 lines 10-20) mounted on the housing (body 12, as seen in annotated Figure 5); 
a plurality of offset cams (plurality of the eccentric disc cams 401 to 4010 that are offsetting from each other, as noted in column 6 lines 44-54) mounted on the camshaft (as stated in column 6 lines 44-60, the plurality of the eccentric disc cams 401-4012 is obviously being mounted on the drive shaft 26); and 
a leaf spring (a leaf spring member 46, as presented in column 4 lines 65-68 and column 5 lines 1-10) comprising a plurality of fingers (plurality of fingers 381 to 3812, as discussed in column 6 lines 14-21), each finger of the plurality of fingers (each finger from the plurality of fingers 381 to 3812  is certainly being in direct or indirect contact with the eccentric disc cams 401 to 4012, as stated in column 6 lines 14-17) being integrated into a single comb of unitary construction (fingers being integrated into the single comb SC22, which is defined by the housing 22, as best seen in annotated Figure 2), each  in contact with a different single respective offset cam from the plurality of offset cams (a leaf spring member 46, which is serving as a biasing member, is being mounted at a front surface portion of the housing 22 so as to keep the fingers 381  to 3812 into contact with the corresponding eccentric disc cams 40, as detailed in column 4 lines 65-68 and column 8 lines 10-17); 
wherein rotation of the camshaft (the rotation of the drive shaft 26 is undoubtedly 
causing the eccentric disc cams to displace the fingers 38, as discussed in column 5 lines 10-18) causes the plurality of offset cams (eccentric disc cams 401 - 4012) to displace the plurality of fingers (plurality of fingers 381-3812) of the leaf spring (the leaf spring member 46), 
the displacement of the plurality of fingers (plurality of fingers 381-3812) causes a deformation in a cross- sectional area of a flexible tube that is circular (as presented in annotated Figure 1) and is inserted between the leaf spring (leaf spring 46) and the cover (cover portion CP which is defined by the tube mounting plate 18) of the housing (the displacement of the plurality of fingers 38 is clearly causing a deformation in a cross-sectional area of the flexible tube 14, which is undoubtedly inserted between leaf spring 46 and the cover of the housing 18, as best seen immediately below).
Particularly, as best seen immediately below, Okada exhibits as how the cross-sectional shape of the tubular body or tube 14 can be deformed. The displacement reflects all influences such as the curvature, the uneven thickness, the cross-sectional shape (circularity) of the tubular body. Further, as illustrated in annotated Figure 3, Okada evidently demonstrates as how the cross-sectional area is being shaped into a flattened or oval-like shape which conforms to the minimum displacement with respect 
of the tube 14 which are located within the body 12 are locked (see column 3 lines 13-18). Likewise, Okada specifies that each finger 38 integrally comprises a press portion 38a for partially urging the tube 14 upon pivotal movement of the finger to one end portion opposite to the tube 14 along the urging direction A (see column 4 lines 3-15). Okada then goes to describe how a projection 38b extending outward is 
integrally formed with the other end portion of each finger 38 on the side opposite to the tube 14. Especially, in column 4 lines 3-15, Okada also notes: twelve eccentric disc cams 401 to 4012 abutting against the corresponding projections 38b are stacked upward along the extension direction of the tube 14 and are fixed on a drive shaft 26 obliquely below the fingers 381 to 3812 in the same manner as the fingers 381 to 3812. 

    PNG
    media_image1.png
    575
    647
    media_image1.png
    Greyscale


Specifically, Okada’s system utilizes positional relationships existing between the surfaces of the fingers, the eccentric disc cams, the mounting plate and eccentric phase angles (see column 4  lines 29-44). 

    PNG
    media_image2.png
    756
    622
    media_image2.png
    Greyscale

1 to 3812 upon rotation of the eccentric disc cams 401 to 4012 (see column 4 lines 15-25). 
Essentially, Okada’s system is certainly designed such that the cross-sectional area is being non-circular or oval-like shaped or flattened at a reference point which is defined as a point of minimum displacement of the respective finger. 
 
    PNG
    media_image3.png
    629
    640
    media_image3.png
    Greyscale

In other words, Okada undoubtedly illustrates as how each respective finger 38 of the plurality of fingers (381-3812) impinges directly upon the flexible tube 14 and deforms the cross- sectional area of the flexible tube so that the cross-sectional area is 
However, most importantly in Okada is his specific arrangement and/or structure of the leaf spring. As stated in column 5 lines 1-10, the leaf spring member 46 serving as a biasing member is mounted at a front surface portion of the housing 22 so as to keep the fingers 381 to 3812 into contact with the corresponding eccentric disc cams 401 to 4012. As shown immediately above, the leaf spring member 46 integrally comprises a mounting portion 46c mounted on the housing 22, and spring pieces 461 to 4612, extending from the mounting portion 46c, for independently biasing the eccentric disc cams 401 to 4012. In this embodiment, the spring pieces 461 to 4612 are set to be elastically brought into contact with the front surfaces of the projections 38b of the fingers 381 to 3812, respectively. In fact, this leaf spring 46 is surely comprising a plurality of fingers each finger of the plurality of fingers in contact with a different single respective offset cam from the plurality of offset cams, as instantly claimed. 
Okada, in column 5 lines 10-18, further explains: since the leaf spring member 46 is arranged, the fingers 38 and the eccentric cam 40 are normally in contact with each other. The fingers 38 can be reciprocally driven perfectly synchronized with the eccentric disc cams 40 without any lag time. In the tube 14 urged by these fingers 38, the liquid is appropriately supplied downward.  


    PNG
    media_image4.png
    407
    626
    media_image4.png
    Greyscale

In this disclosure, according to a third aspect of the transfusion pump of the present invention, as stated in column 1 lines 59-67, Okada successfully exhibits that the biasing member that is designated as the leaf spring member 46 comprises elastic pieces which are integrally formed with the fingers, respectively, and distal ends of which are in elastic contact with the housing.
The Examiner therefore must assert that the Okada’s pump is surely configured such that each respective finger of the plurality of fingers increasingly impinging directly upon the flexible tube as the different single respective offset cam in contact with each respective finger rotates from a point of minimum displacement to a point of maximum displacement with respect to the leaf spring, as otherwise the system would not normally operate, and that Applicant has recited no structure which makes this interpretation unreasonable.

It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1)". 
Thus, the Examiner must assert that Okada’s analysis indirectly describes the  methodology of manufacturing a linear peristaltic pump that obviously includes:  forming a plurality of offset cams and/or installing the plurality of offset cams on a camshaft and/or inserting the camshaft in a housing, wherein the camshaft freely rotates within 
the housing and/or attaching a leaf spring to the housing, wherein the leaf spring includes a plurality of fingers that are each in contact with a respective offset cam from the plurality of offset cams; and/or connecting a cover to the housing; wherein rotation of the camshaft causes the plurality of offset cams to displace the plurality of fingers of the leaf spring, and the displacement of the plurality of fingers causes a deformation in a cross- sectional area of a flexible tube inserted between leaf spring and the cover of the housing, as instantly claimed.
However, although Okada discloses the vast majority of Applicant’s claimed invention, he is silent as to the fact that each finger of the plurality of the fingers being bendable. 
Nonetheless, the use of flexible or bendable fingers in a peristaltic pump is notoriously well-known in the art, as taught by Biasi. Biasi in the same field of endeavor flexible side arms or fingers to grip a tube segment to keep it relatively immobilized in both a non-compressed and compressed state (see Paragraph [0727]). 
Specifically, in Paragraph [0727], Biasi teaches: In an uncompressed or `unpinched` state, the flexible fingers fit snugly against the sides of the tube segment, preventing lateral movement of the tube within the pumping apparatus. In a compressed or `pinched` state, the flexible fingers elastically spread apart to accommodate the lateral displacement of the tube segment walls as it is compressed, maintaining the overall position of the tube segment within the pumping apparatus. In a compressed or `pinched` state, the flexible fingers elastically spread apart to accommodate the lateral displacement of the tube segment walls as it is compressed, maintaining the overall position of the tube segment within the pumping apparatus.

    PNG
    media_image5.png
    321
    403
    media_image5.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a flexible fingers, as taught by Kamen, with the linear peristaltic pump of Okada, as part of 
Thus modified, one skilled in the art would have been reasonably appraised that each finger of the plurality of fingers would be further bendable and/or bending displacement of the plurality of fingers would be further causing a deformation in a cross-sectional area of a flexible tube, as instantly claimed. 
Regarding claims 2 and 12, Okada and Biasi substantially disclose the linear peristaltic pump, as claimed and detailed above. Additionally, as best seen immediately below, Okada evidently illustrates as how the respective finger 38 restricting the flow rate. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Essentially, Okada’s pump is certainly designed such that each respective finger of the plurality of fingers is restricting and/or being fully capable of completely restricting flow through the flexible tube at a point of maximum displacement of the respective finger, as instantly claimed. 
Regarding claims 6 and 16, Okada and Biasi substantially disclose the linear peristaltic pump, as claimed and detailed above. Additionally, in column 4 lines 29-38, The twelve eccentric disc cams 401 to 4012 are mounted so that moving amounts of the corresponding fingers 381 to 3812 in the urging direction A are gradually changed upward and cyclically to restore the initial states upon rotation by 360º i.e., so that the eccentric amounts or eccentric phase angles (each angle is measured clockwise when a rotational angle of the drive shaft 26 which defines 
a maximum eccentric amount in a 3 o'clock direction of FIG. 1 is given as 0º are changed in units of 30º (see column 4 lines 29-38). Okada then goes to describe that a leaf spring member 46 serving as a biasing member is mounted at a front surface portion of the housing 22 so as to keep the fingers 38 into contact with the corresponding eccentric disc cams 40s. 
Further, it is a well-established fact that an ordered pair or pair set is a set of the form or a set having two elements a and b with no particular relation between them. In other words, Okada’s pump utilizes positional relationships existing between twelve eccentric disc cams 401 to 4012 or between six pairs of eccentric disc cams.
As such, the Examiner must assert that the plurality of offset cams are surely being paired and/or each respective cam of the pair is clearly causing a maximum displacement of respective fingers in contact with the respective cam at a same point of rotation of the camshaft, as instantly claimed.
Regarding claims 7-8 and 17-18, Okada and Biasi substantially disclose the linear peristaltic pump, as claimed and detailed above. Additionally, in column 4 lines 25-38, Okada specifically teaches: Twelve eccentric disc cams 401 to 4012 abutting against the corresponding projections 38b are stacked upward along the extension direction of the tube 14 and are fixed on a drive shaft 26 obliquely below the fingers 381 to 3812 in the same manner as the fingers 381 to 3812. Clearly, Okada successfully 
Regarding claims 9 and 19, Okada and Biasi substantially disclose the linear peristaltic pump, as claimed and detailed above. Additionally, Okada especially exhibits a drive motor which is sequentially driving the cams so that the fingers which are engaged with the corresponding cams sequentially urge the tube in the liquid supply direction, and a biasing member, arranged to be engaged with the fingers, for biasing the fingers to be in contact with the corresponding cams.  Accordingly, Okada explicitly teaches as how the camshaft is rotated by an electric motor, as instantly claimed.
Regarding claims 10 and 20, Okada and Biasi substantially disclose the linear peristaltic pump, as claimed and detailed above.  Additionally, in column 4 lines 3-15, Okada especially teaches that each finger 38 integrally comprises a press portion 38a for partially urging the tube 14 upon pivotal movement of the finger to one end portion opposite to the tube 14 along the urging direction A. A projection 38b extending outward is integrally formed with the other end portion of each finger 38 on the side opposite to the tube 14. Okada then goes to describe: The twelve eccentric disc cams 401 to 4012 are mounted so that moving amounts of the corresponding fingers 381 to 3812 in the urging direction A are gradually changed upward and cyclically to restore the initial states upon rotation by 360º i.e., so that the eccentric amounts or eccentric phase angles (each angle is measured clockwise when a rotational angle of the drive shaft 26 which defines a maximum eccentric amount in a 3 o'clock direction of FIG. 1 is given as 0º) are changed in units of 30º (see column 4 lines 29-38).  
Consequently, the Examiner must assert that the plurality of offset cams being necessarily calibrated to dispense a predetermined amount of fluid from the flexible tube for each revolution of the camshaft, as instantly claimed.
9.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Biasi, and further in view of Kim et al. (hereinafter “Kim”) (WIPO Publication No.: WO 2017/176015 A1, Patent No.: US 10480356 is used for convenience purposes).
Regarding claims 4 and 14, Okada and Biasi substantially disclose the linear peristaltic pump, as claimed and detailed above. However, the combination of Okada and Biasi does not explicitly disclose that each of the plurality of offset cams includes a cam insert.
Nonetheless, camshafts having the claimed structure are well known in the art, as taught by Kim. Kim in the same field of endeavor teachers another camshaft device, which certainly allows a plurality of components to be assembled to a main shaft (see Abstract). Specifically, as stated in Abstract, Kim successfully performs as how the camshaft device comprises a main shaft lengthily extending in the lengthwise direction; at least one cam lobe assembled to the main shaft and formed eccentrically from a rotation axis of the main shaft; at least one journal bearing assembled to the main shaft and formed to rotatably support the main shaft; and at least one guide shaft assembled to the main shaft and installed between the cam lobe and another adjacent cam lobe so as to align an assembling position of the cam lobe or the journal bearing.


    PNG
    media_image7.png
    1323
    1069
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



 Consequently, it is noted that the use of a known prior art structure (in this case the use of an camshaft assembly structure having the cam insert, as taught by Kim), to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that each of the plurality of offset cams being including a cam insert that would be further inserted into a ball bearing and/or camshaft would be surely including a hexagonal portion and/or the plurality of offset cams would be further connected to the hexagonal portion of the camshaft via the hexagonal through hole of each respective cam insert, as instantly claimed.

Response to Arguments
10.	Applicant's arguments filed 03/17/2021 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections.

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  


/LILYA PEKARSKAYA/Examiner, Art Unit 3746